UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	October 1, 2012 — March 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam U.S. Government Income Trust Semiannual report 3 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Many macroeconomic risks to global growth have diminished in recent months. A widespread financial collapse in Europe, an economic hard landing in China, and significant fallout from budget sequestration and the fiscal cliff in the United States have not come to pass. While these risks have not entirely dissipated, U.S. equity markets have managed to achieve record highs in the first quarter, recouping all of their losses from the 2008 financial crisis. In the United States, corporate profits and balance sheets are strong. The Federal Reserve has pledged to keep interest rates at historic lows until the nation’s employment situation meaningfully improves. The U.S. housing market, a significant driver of GDP, has been steadily rebounding. And while the federal budget battle is not yet resolved, the markets appear to believe that Washington lawmakers will eventually reach a resolution. At Putnam, our investment team employs a measured, balanced approach to managing risk while pursuing returns. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking opportunities through mortgage-backed securities Home ownership is the most common way to invest in the real estate market, but it is not the only way. It is also possible for individuals to invest in the mortgages used to finance homes and businesses through instruments called mortgage-backed securities (MBS). Since 1984, Putnam U.S. Government Income Trust has invested in some of the highest-quality MBS with the goal of maximizing income. However, investing in MBS carries certain risks. As a result, your fund’s team of experienced analysts uses proprietary models to seek out investment opportunities, while striving to maintain an appropriate amount of risk for the fund. MBS are essentially securities that represent a stake in the principal from, and interest paid on, a collection of mortgages. Most MBS are created when government agencies or government-sponsored entities, including Fannie Mae, Ginnie Mae, and Freddie Mac, buy mortgages from financial institutions, such as banks or credit unions, and package them together by the thousands. These pools of mortgages act as collateral for the MBS that government-sponsored entities sell to different investors, including Putnam U.S. Government IncomeTrust. By seeking opportunities among MBS, your fund’s managers seek higher returns than Treasuries can typically offer, but with less volatility than stocks. Understanding mortgage-related securities MBS (Mortgage-backed securities): MBS are pools of mortgages used as collateral for issuing a security. These securities represent claims on the principal and interest payments made by the borrowers whose loans are in the pool. Fannie Mae (Federal National Mortgage Association) and Freddie Mac (Federal Home Loan Mortgage Corporation): Formerly public companies, Fannie Mae and Freddie Mac were placed under conservatorship by the U.S. government in September 2008 and are now controlled by the Federal Housing Finance Agency. Both companies buy mortgages from primary lenders (savings and loans, commercial banks, credit unions, and housing finance agencies) and develop MBS that may carry an explicit government guarantee on the payment of principal and interest. Ginnie Mae (Government National Mortgage Association): Ginnie Mae is a government-owned corporation established in 1968 whose MBS are backed by the full faith and credit of the U.S. government. CMOs (Collateralized mortgage obligations): CMOs are structured mortgage-backed securities that use pools of MBS, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 U.S. Government Income Trust Interview with your fund’s portfolio managers What was the market environment like for government securities during the six months ended March31, 2013? Mike: With interest rates rising during the period’s second half, it was a rather muted period for U.S. government securities, as these sectors posted either modestly negative or nominally positive returns. Early in the period, U.S. Treasury yields reached historic lows, as fear of a possible breakup of the eurozone prompted a flight to the relative safety of the asset class. However, decisive action by the European Central Bank, including the announcement of a new bond-buying program, alleviated concern about the debt crisis there and reversed some of the flight to quality in Treasuries. In December, the Federal Reserve’s decision to expand its quantitative easing program by purchasing $45 billion per month of long-term Treasuries, in addition to its ongoing monthly purchases of agency pass-throughs, further cooled investors’ appetite for relative safety. Lastly, the year-end avoidance of the fiscal cliff in the United States, along with improving economic data, bolstered demand for riskier assets, such as lower-quality investment-grade bonds and high-yield securities. During the period’s latter months, as the resilience of the U.S. economic recovery became more apparent, investors began to anticipate that the Fed may begin to unwind its asset-purchase programs sooner This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 15–16. U.S. Government Income Trust 5 than originally expected. Consequently, with the prospect of reduced Central Bank buying looming on the horizon, agency pass-throughs underperformed the broad fixed-income market. Given this environment, I’m happy to report that the fund outpaced both its benchmark at net asset value and the average return for its Lipper peer group. What strategies helped the fund’s relative performance during the period? Dan: Much of the fund’s relative outperformance occurred during the period’s second half, driven by our holdings of interest-only collateralized mortgage obligations [IO CMOs], which benefited as higher interest rates produced a more positive environment for taking prepayment risk. Investors snapped up IO CMOs in anticipation of higher mortgage rates should the Fed stop purchasing agency pass-throughs and/or sell some of its holdings. We also kept the fund’s duration [interest-rate sensitivity] shorter than that of the benchmark, which provided a further boost to relative results as interest rates rose. Higher-coupon agency pass-throughs performed better during the period’s first half, and the fund was helped by our selections among securities with 4%–5% coupons. Conversely, lower-coupon pass-throughs underperformed and our lighter-than-benchmark stake here also aided performance. Our tactical yield-curve positioning was another contributor versus the benchmark. We believed that stronger U.S. economic data might lead to an uptick in inflation expectations, which would cause longer-term Treasury prices to fall and their yields to rise. Using interest-rate swaps and Treasury futures, we positioned the portfolio to benefit from a steeper yield curve. This positioning worked well, as the longer end of the curve rose more than the short end during the period’s second half. Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. 6 U.S. Government Income Trust Which holdings hampered the fund’s return versus the benchmark? Dan: An overweight in lower-coupon Ginnie Maes was a modest detractor, as securities in this part of the market came under selling pressure in January, due to technical [supply and demand] considerations more than fundamental concerns. Additionally, our holdings of “swaptions” — which gave us the option to enter into a swap contract and were used to hedge the interest-rate and prepayment risks associated with our mortgage pass-through and IO CMO holdings — slightly dampened relative performance. The swaption strategy we constructed was designed to protect the portfolio in the event that the yield spreads on our underlying IO CMO holdings exhibited heightened volatility. As it turned out, these spreads were relatively calm so our “insurance” was unnecessary. That said, this strategy illustrates one way we used derivatives to help manage portfolio risk. In what additional ways did you use derivatives? Mike: We used total return swaps as a hedging tool and to help manage the fund’s sector exposure. In addition to swaptions, we also used interest-rate swaps to hedge the interest-rate and prepayment risks associated with our mortgage pass-through and IO CMO holdings. The fund holds both agency pass - throughs and to - be - announced [TBA] commitments to purchase pass - throughs. How do these differ? Mike: TBAs allow us to purchase pass-throughs for a fixed price at a future date. Frequently, TBAs are more liquid than regular pass-throughs, and may represent a better value in terms of their total return potential. We prefer to hold cash or high-grade debt in amounts sufficient to meet our TBA commitments. As a result, it may appear that the fund has allocated a substantial portion of Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative number represents cash to be allocated to to-be-announced (TBA) agency pass-through mortgage-backed securities, which the fund has agreed to purchase. U.S. Government Income Trust 7 the portfolio to cash, while in actuality we’re simply holding cash to collateralize our TBAs. The fund reduced its distribution rate during the period. What led to that decision? Mike: The fund’s distribution rate per class A share was lowered to $0.014 from $0.038 in February, due to an overall decline in the amount of interest income earned by the fund as a result of lower yields in the marketplace generally. Similar reductions were made to other share classes. What is your outlook for the months ahead, and how are you positioning the fund? Dan: We believe the U.S. economy remains solidly in a mid-cycle expansion, buoyed by stronger consumer spending, despite rising gasoline prices and higher payroll taxes. By boosting economic activity and underpinning firmer labor market conditions, the U.S. housing recovery is helping to offset the drag on consumers from fiscal austerity measures. During the six months through February 2013, more than 10% of new jobs were in construction. Bank lending standards began to loosen, helping to reinforce economic growth. That said, in our view, we do not see the economy growing strongly enough in the near term to cause the Fed to shift from its current accommodative monetary policy stance. Within this environment, we plan to continue deemphasizing interest-rate risk in the portfolio and expect to maintain the fund’s bias toward a steepening yield curve. As long as the Central Bank continues to inject liquidity into the financial system through targeted bond purchases, we don’t believe that interest rates are likely to move significantly higher than where they are today. We recognize, however, that any strategy that relies on rates declining further to drive performance is risky amid what may be a range-bound and volatile interest-rate environment. For that reason, we intend to keep the portfolio’s overall duration shorter than the benchmark and will rely on other factors to influence the fund’s performance. In our view, the housing recovery may be in its early innings and could be a multi-year positive trend. Generally speaking, increasing home sales are usually detrimental to IO CMO performance because mortgage prepayment This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. A negative number represents cash to be allocated to to-be-announced (TBA) agency pass-through mortgage-backed securities, which the fund has agreed to purchase. 8 U.S. Government Income Trust speeds tend to rise. Given this possibility, we will seek to select IO CMOs that are less sensitive to rising home prices. All told, in light of what appears to be a durable recovery in U.S. residential real estate, we are reducing the fund’s exposure to prepayment risk. Thanks for your time and for bringing us up to date, gentlemen. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Daniel S. Choquette holds a B.A. from Yale University and a B.A. from the Royal Conservatory of Music. A CFA charterholder, he joined Putnam in 2002 and has been in the investment industry since 1997. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. U.S. Government Income Trust 9 IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a recent report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 U.S. Government Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (2/8/84) (4/27/92) (7/26/99) (2/6/95) (1/21/03) (4/11/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.04% 6.89% 6.19% 6.19% 6.22% 6.22% 6.73% 6.61% 6.75% 7.21% 10 years 67.11 60.42 55.38 55.38 54.27 54.27 63.60 58.29 61.84 70.75 Annual average 5.27 4.84 4.51 4.51 4.43 4.43 5.05 4.70 4.93 5.50 5 years 37.25 31.76 32.51 30.51 31.54 31.54 36.00 31.58 34.58 38.49 Annual average 6.54 5.67 5.79 5.47 5.64 5.64 6.34 5.64 6.12 6.73 3 years 12.17 7.69 9.71 7.02 9.43 9.43 11.60 7.97 11.30 12.98 Annual average 3.90 2.50 3.14 2.29 3.05 3.05 3.73 2.59 3.63 4.15 1 year 3.40 –0.74 2.67 –2.31 2.67 1.67 3.19 –0.16 3.16 3.70 6 months 0.38 –3.64 0.01 –4.95 0.01 –0.98 0.24 –3.02 0.25 0.51 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. U.S. Government Income Trust 11 Comparative index returns For periods ended 3/31/13 Barclays GNMA Index Lipper GNMA Funds category average* Annual average (life of fund) 8.07% 7.16% 10 years 64.38 55.84 Annual average 5.10 4.52 5 years 30.49 28.53 Annual average 5.47 5.14 3 years 15.46 13.76 Annual average 4.91 4.39 1 year 1.80 1.97 6 months –0.50 –0.34 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/13, there were 65, 64, 62, 56, 50, and 7 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 3/31/13 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.180 $0.130 $0.130 $0.162 $0.162 $0.198 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/12 $13.69 $14.26 $13.62 $13.57 $13.74 $14.20 $13.55 $13.58 3/31/13 13.56 14.13 13.49 13.44 13.61 14.07 13.42 13.45 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 1.24% 1.19% 0.53% 0.54% 0.97% 0.94% 0.98% 1.52% Current 30-day SEC yield 2 N/A 1.15 0.50 0.48 N/A 0.93 0.96 1.45 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 U.S. Government Income Trust Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/12 0.86% 1.59% 1.61% 1.10% 1.11% 0.61% Annualized expense ratio for the six-month period ended 3/31/13 0.86% 1.59% 1.61% 1.10% 1.11% 0.61% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2012, to March 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.30 $7.93 $8.03 $5.49 $5.54 $3.05 Ending value (after expenses) $1,003.80 $1,000.10 $1,000.10 $1,002.40 $1,002.50 $1,005.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. U.S. Government Income Trust 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2013, use the following calculation method. To find the value of your investment on October 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.33 $8.00 $8.10 $5.54 $5.59 $3.07 Ending value (after expenses) $1,020.64 $1,017.00 $1,016.90 $1,019.45 $1,019.40 $1,021.89 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 U.S. Government Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays GNMA Index is an unmanaged index of Government National Mortgage Association bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. U.S. Government Income Trust 15 BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2013, Putnam employees had approximately $377,000,000 and the Trustees had approximately $90,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 U.S. Government Income Trust Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. U.S. Government Income Trust 17 The fund’s portfolio 3/31/13 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (158.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (117.8%) Government National Mortgage Association Adjustable Rate Mortgages 1 3/4s, July 20, 2026 $25,790 $26,764 Government National Mortgage Association Graduated Payment Mortgages 13 1/4s, December 20, 2014 4,777 5,087 12 3/4s, with due dates from December 15, 2013 to June 20, 2014 2,197 2,277 12 1/4s, with due dates from February 15, 2014 to March 15, 2014 7,196 7,392 11 1/4s, with due dates from September 15, 2015 to December 15, 2015 13,675 14,793 9 1/4s, with due dates from April 15, 2016 to May 15, 2016 11,130 11,957 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 6,642 7,299 7 1/2s, October 20, 2030 99,484 117,567 5 1/2s, August 15, 2035 839 929 4 1/2s, with due dates from August 15, 2040 to June 20, 2041 99,106,955 109,113,735 4 1/2s, TBA, April 1, 2043 45,000,000 49,239,846 4s, TBA, April 1, 2043 56,000,000 60,593,747 3 1/2s, October 20, 2042 92,000,001 98,475,936 3s, TBA, May 1, 2043 673,000,000 700,866,373 3s, TBA, April 1, 2043 673,000,000 702,706,624 3s, TBA, April 1, 2043 2,000,000 2,090,156 U.S. Government Agency Mortgage Obligations (41.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, May 1, 2040 15,659,482 17,131,840 Federal National Mortgage Association Pass-Through Certificates 6s, January 1, 2038 892,573 977,507 4s, October 1, 2042 12,841,383 14,011,555 4s, TBA, April 1, 2043 313,000,000 333,687,359 3s, TBA, May 1, 2043 46,000,000 47,309,924 3s, TBA, April 1, 2043 182,000,000 187,673,286 Total U.S. government and agency mortgage obligations (cost $2,321,809,670) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 3 3/8s, July 31, 2013 i $882,000 $896,313 1 1/4s, April 15, 2014 i 109,000 110,840 Total U.S. treasury obligations (cost $1,007,153) MORTGAGE-BACKED SECURITIES (21.7%)* Principal amount Value Agency collateralized mortgage obligations (21.7%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.787s, 2032 $45,696 $74,776 IFB Ser. 3408, Class EK, 24.975s, 2037 572,782 899,988 IFB Ser. 2976, Class LC, 23.675s, 2035 3,251,739 5,300,306 18 U.S. Government Income Trust MORTGAGE-BACKED SECURITIES (21.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. IFB Ser. 2979, Class AS, 23.528s, 2034 $312,530 $420,095 IFB Ser. 3072, Class SM, 23.052s, 2035 1,529,179 2,389,504 IFB Ser. 3072, Class SB, 22.905s, 2035 913,196 1,421,187 IFB Ser. 3249, Class PS, 21.604s, 2036 655,923 985,365 IFB Ser. 3065, Class DC, 19 1/4s, 2035 4,132,747 6,388,483 IFB Ser. 2990, Class LB, 16.426s, 2034 3,549,489 4,911,677 IFB Ser. 4048, Class GS, IO, 6.447s, 2040 5,792,795 1,115,055 IFB Ser. 3919, Class TS, IO, 6.447s, 2030 15,443,467 2,539,833 IFB Ser. 4105, Class HS, IO, 6.397s, 2042 10,674,228 2,626,500 IFB Ser. 3860, Class SP, IO, 6.397s, 2040 7,396,625 1,123,104 IFB Ser. 3934, Class SA, IO, 6.197s, 2041 8,767,854 1,656,335 IFB Ser. 4112, Class SC, IO, 5.947s, 2042 29,216,262 4,857,233 IFB Ser. 4105, Class LS, IO, 5.947s, 2041 4,034,219 786,431 IFB Ser. 3922, Class CS, IO, 5.897s, 2041 20,469,614 2,302,525 IFB Ser. 4012, Class SM, IO, 5.747s, 2042 8,236,829 1,301,007 Ser. 4122, Class TI, IO, 4 1/2s, 2042 12,827,302 1,953,598 Ser. 4125, Class HI, IO, 4 1/2s, 2042 15,456,285 2,483,516 Ser. 4024, Class PI, IO, 4 1/2s, 2041 14,563,898 1,784,107 Ser. 4018, Class DI, IO, 4 1/2s, 2041 7,420,612 981,895 Ser. 3747, Class HI, IO, 4 1/2s, 2037 863,318 73,733 Ser. 4116, Class MI, IO, 4s, 2042 24,051,860 3,825,702 Ser. 4090, Class BI, IO, 4s, 2042 11,763,690 1,239,070 Ser. 4019, Class JI, IO, 4s, 2041 14,917,946 1,903,530 Ser. 3756, Class IG, IO, 4s, 2037 30,469,672 1,358,033 FRB Ser. T-57, Class 2A1, 3.352s, 2043 34,295 34,625 FRB Ser. T-59, Class 2A1, 2.916s, 2043 18,242 18,220 Ser. T-56, Class A, IO, 0.524s, 2043 787,182 13,622 Ser. T-8, Class A9, IO, 0.433s, 2028 2,856,817 30,354 Ser. T-56, Class 3, IO, 0.418s, 2043 687,033 8,990 Ser. T-59, Class 1AX, IO, 0.274s, 2043 6,655,371 84,232 Ser. T-56, Class 1, IO, 0.215s, 2043 882,171 6,616 Ser. T-48, Class A2, IO, 0.212s, 2033 9,799,995 97,234 Ser. T-56, Class 2, IO, 0.128s, 2043 811,628 2,505 Ser. 4077, Class TO, PO, zero %, 2041 4,646,785 3,892,705 Ser. 3369, Class BO, PO, zero %, 2037 25,654 23,781 Ser. 3391, PO, zero %, 2037 81,616 72,466 Ser. 3300, PO, zero %, 2037 297,508 277,612 Ser. 3314, PO, zero %, 2036 105,802 100,008 Ser. 3206, Class EO, PO, zero %, 2036 19,203 17,652 Ser. 3175, Class MO, PO, zero %, 2036 220,956 202,906 Ser. 3210, PO, zero %, 2036 20,468 19,218 Ser. 2777, Class OE, PO, zero %, 2032 43,249 43,096 FRB Ser. T-54, Class 2A, IO, zero %, 2043 3,932,032 614 FRB Ser. 3117, Class AF, zero %, 2036 26,839 22,598 FRB Ser. 3326, Class WF, zero %, 2035 113,433 111,588 FRB Ser. 3036, Class AS, zero %, 2035 40,193 34,482 U.S. Government Income Trust 19 MORTGAGE-BACKED SECURITIES (21.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.675s, 2036 $1,301,570 $2,471,499 IFB Ser. 05-74, Class NK, 26.479s, 2035 2,575,287 4,552,283 IFB Ser. 06-8, Class HP, 23.818s, 2036 1,058,245 1,764,010 IFB Ser. 07-53, Class SP, 23.451s, 2037 1,333,112 2,097,651 IFB Ser. 08-24, Class SP, 22.535s, 2038 5,405,261 8,702,406 IFB Ser. 05-122, Class SE, 22.385s, 2035 1,110,568 1,672,734 IFB Ser. 05-75, Class GS, 19.637s, 2035 722,081 1,042,621 IFB Ser. 05-106, Class JC, 19.491s, 2035 1,527,967 2,400,314 IFB Ser. 05-83, Class QP, 16.863s, 2034 524,642 716,831 IFB Ser. 11-4, Class CS, 12.492s, 2040 3,784,232 4,603,090 IFB Ser. 12-96, Class PS, IO, 6.496s, 2041 12,415,145 2,251,735 IFB Ser. 12-88, Class SB, IO, 6.466s, 2042 22,008,528 3,471,185 IFB Ser. 12-3, Class SD, IO, 6.306s, 2042 8,951,390 1,653,948 IFB Ser. 11-27, Class AS, IO, 6.276s, 2041 7,503,812 1,162,641 IFB Ser. 12-132, Class SB, IO, 5.996s, 2042 24,574,301 3,830,151 IFB Ser. 12-113, Class SG, IO, 5.896s, 2042 6,952,587 1,287,341 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 13,440,328 2,046,962 Ser. 12-30, Class PI, IO, 4s, 2042 30,492,712 4,308,620 Ser. 409, Class C16, IO, 4s, 2040 15,471,580 1,917,228 FRB Ser. 04-W7, Class A2, 3.552s, 2034 14,686 15,332 FRB Ser. 03-W14, Class 2A, 3.424s, 2043 30,569 30,320 FRB Ser. 03-W3, Class 1A4, 3.392s, 2042 56,904 56,401 FRB Ser. 03-W11, Class A1, 3.261s, 2033 1,985 2,033 Ser. 13-6, Class BI, IO, 3s, 2042 10,817,634 1,287,298 Ser. 13-35, Class IP, IO, 3s, 2042 8,091,000 1,008,847 Ser. 13-23, Class PI, IO, 3s, 2041 14,894,478 1,703,556 Ser. 13-30, Class IP, IO, 3s, 2041 18,222,000 2,109,761 Ser. 13-23, Class LI, 3s, 2041 12,919,167 1,491,518 FRB Ser. 04-W2, Class 4A, 2.939s, 2044 29,072 29,114 Ser. 98-W5, Class X, IO, 1.032s, 2028 5,354,446 240,950 Ser. 98-W2, Class X, IO, 0.859s, 2028 18,492,854 1,074,897 FRB Ser. 07-95, Class A3, 0.454s, 2036 13,676,000 12,410,970 Ser. 01-50, Class B1, IO, 0.404s, 2041 1,202,206 12,022 Ser. 01-79, Class BI, IO, 0.312s, 2045 2,888,769 26,969 Ser. 03-34, Class P1, PO, zero %, 2043 141,281 123,024 Ser. 03-W1, Class 2A, IO, zero %, 2042 8,390,500 655 Ser. 08-53, Class DO, PO, zero %, 2038 481,599 413,939 Ser. 07-64, Class LO, PO, zero %, 2037 159,974 146,439 Ser. 07-44, Class CO, PO, zero %, 2037 335,042 299,146 Ser. 07-14, Class KO, PO, zero %, 2037 36,302 33,012 Ser. 06-125, Class OX, PO, zero %, 2037 11,414 10,694 Ser. 06-84, Class OT, PO, zero %, 2036 11,997 11,086 Ser. 06-46, Class OC, PO, zero %, 2036 22,003 20,142 Ser. 08-36, Class OV, PO, zero %, 2036 99,242 87,553 Ser. 03-23, Class QO, PO, zero %, 2032 1,398 1,395 Ser. 1988-12, Class B, zero %, 2018 8,957 8,599 20 U.S. Government Income Trust MORTGAGE-BACKED SECURITIES (21.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.638s, 2041 $8,491,338 $13,475,414 IFB Ser. 10-158, Class SD, 14.39s, 2040 2,266,000 3,239,292 IFB Ser. 11-70, Class WS, 9.294s, 2040 3,909,000 4,484,288 IFB Ser. 11-72, Class SE, 7.136s, 2041 16,383,286 17,571,697 IFB Ser. 11-56, Class MS, 6.871s, 2041 9,005,278 9,927,599 IFB Ser. 11-81, Class SB, IO, 6.502s, 2036 15,850,712 2,399,005 IFB Ser. 11-61, Class CS, IO, 6.477s, 2035 5,977,833 829,418 IFB Ser. 10-26, Class QS, IO, 6.047s, 2040 31,053,463 5,803,116 IFB Ser. 10-20, Class SC, IO, 5.947s, 2040 19,152,566 3,586,126 IFB Ser. 10-115, Class TS, IO, 5.897s, 2038 13,125,434 1,903,713 IFB Ser. 10-14, Class SH, IO, 5.797s, 2040 17,927,405 2,695,027 IFB Ser. 11-70, Class SN, IO, 5.697s, 2041 3,260,000 884,634 Ser. 13-3, Class IT, IO, 5s, 2043 9,372,006 1,797,826 Ser. 13-6, Class BI, IO, 5s, 2043 43,449,560 8,556,956 Ser. 13-6, Class OI, IO, 5s, 2043 78,638,265 14,403,385 Ser. 10-35, Class UI, IO, 5s, 2040 12,255,584 2,361,386 Ser. 10-58, Class VI, IO, 5s, 2038 1,487,663 59,507 Ser. 13-39, Class IJ, IO, 4 1/2s, 2043 105,727,647 19,097,056 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 6,340,461 1,199,932 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 11,168,641 2,066,087 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 9,058,277 2,207,140 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 10,976,162 1,666,181 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 30,424,864 5,641,073 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 18,173,162 1,808,048 Ser. 10-116, Class IB, IO, 4 1/2s, 2036 588,368 41,921 Ser. 10-19, Class IH, IO, 4 1/2s, 2034 996,382 50,442 Ser. 12-56, Class IB, IO, 4s, 2042 16,457,568 2,766,715 Ser. 10-116, Class QI, IO, 4s, 2034 9,029,232 654,114 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 9,459,237 1,432,601 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 22,271,547 3,786,831 Ser. 11-70, PO, zero %, 2041 51,191,806 42,500,459 Ser. 10-151, Class KO, PO, zero %, 2037 2,777,059 2,497,353 Ser. 06-36, Class OD, PO, zero %, 2036 28,069 25,851 Ser. 06-64, PO, zero %, 2034 71,012 69,859 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.527s, 2027 1,437,462 14,094 Ser. 98-3, IO, 0.309s, 2027 896,397 13,166 Ser. 98-2, IO, 0.209s, 2027 771,839 5,548 Ser. 98-4, IO, zero %, 2026 1,131,200 27,838 Total mortgage-backed securities (cost $296,830,601) SHORT-TERM INVESTMENTS (62.0%)* Principal amount/shares Value Federal Home Loan Bank discount notes with an effective yield of 0.11%, July 19, 2013 $38,560,000 $38,546,574 Federal Home Loan Bank discount notes with an effective yield of 0.09%, May 31, 2013 18,500,000 18,497,071 U.S. Government Income Trust 21 SHORT-TERM INVESTMENTS (62.0%)* cont. Principal amount/shares Value Federal Home Loan Bank discount notes with an effective yield of 0.08%, April 17, 2013 $16,000,000 $15,999,396 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.15%, May 13, 2013 7,600,000 7,598,670 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.14%, May 1, 2013 6,851,000 6,850,201 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.14%, April 23, 2013 15,935,000 15,933,637 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.11%, July 15, 2013 20,000,000 19,993,583 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.09%, April 25, 2013 30,000,000 29,998,200 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.09%, April 3, 2013 27,000,000 26,999,865 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.07%, April 16, 2013 35,000,000 34,998,906 Federal National Mortgage Association discount notes with an effective yield of 0.11%, July 24, 2013 25,000,000 24,990,896 Federal National Mortgage Association discount notes with an effective yield of 0.11%, July 17, 2013 43,940,000 43,925,634 Federal National Mortgage Association discount notes with an effective yield of 0.10%, July 22, 2013 15,000,000 14,995,100 Interest in $461,568,000 joint tri-party repurchase agreement dated 3/28/13 with Royal Bank of Canada due 4/1/13 — maturity value of $109,472,676 for an effective yield of 0.22% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 4.00% and due dates ranging from 1/1/42 to 5/1/42, valued at $470,802,237) 109,470,000 109,470,000 Straight-A Funding, LLC discounted commercial paper with an effective yield of 0.19%, April 18, 2013 22,400,000 22,397,990 U.S. Treasury Bills with an effective yield of 0.16%, November 14, 2013 35,000,000 34,963,585 U.S. Treasury Bills with an effective yield of 0.16%, April 4, 2013 40,000,000 39,999,468 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.16%, October 17, 2013 60,000,000 59,954,534 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 # ∆ 34,000,000 33,965,079 U.S. Treasury Bills with an effective yield of 0.14%, September 19, 2013 25,000,000 24,983,375 U.S. Treasury Bills with an effective yield of 0.12%, August 22, 2013 25,000,000 24,988,332 U.S. Treasury Bills with an effective yield of 0.12%, July 25, 2013 15,000,000 14,994,250 U.S. Treasury Bills with an effective yield of 0.06%, April 18, 2013 100,000,000 99,996,883 Putnam Money Market Liquidity Fund 0.12% L 140,000,885 140,000,885 SSgA Prime Money Market Fund 0.02% P 1,610,000 1,610,000 Total short-term investments (cost $906,652,114) TOTAL INVESTMENTS Total investments (cost $3,526,299,538) 22 U.S. Government Income Trust Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,462,347,255. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $933,266,229 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Number of Expiration Unrealized contracts Value date (depreciation) Euro-Dollar 90 day (Long) 2,926 $729,086,050 Jun-13 $(224,973) Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 1.9/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 $8,085,000 $970 (2.4)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 8,085,000 (57,565) U.S. Government Income Trust 23 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Credit Suisse International 1.9/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 $9,542,000 $(1,813) 1.83375/3 month USD-LIBOR-BBA/ Apr-23 (Purchased) Apr-13/1.83375 50,386,600 (17,635) 1.83/3 month USD-LIBOR-BBA/ Apr-23 (Purchased) Apr-13/1.83 50,386,600 (30,232) 1.82875/3 month USD-LIBOR-BBA/ Apr-23 (Purchased) Apr-13/1.82875 52,386,600 (31,956) (2.4)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 9,542,000 (62,786) (1.39)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.39 183,210,000 (349,931) 2.386/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.386 47,177,000 250,510 0.876/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.876 151,148,000 71,040 2.33375/3 month USD-LIBOR-BBA/ Apr-23 (Written) Apr-13/2.33375 50,386,600 39,302 2.32875/3 month USD-LIBOR-BBA/ Apr-23 (Written) Apr-13/2.32875 52,386,600 14,144 2.33/3 month USD-LIBOR-BBA/ Apr-23 (Written) Apr-13/2.33 50,386,600 14,108 Deutsche Bank AG 1.9/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 9,542,000 (1,145) (2.4)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 9,542,000 (61,260) (1.4075)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.4075 91,605,000 (185,958) (1.37)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.37 183,210,000 (331,610) (1.38)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.38 183,210,000 (342,603) 2.395/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.395 47,177,000 247,679 2.38/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.38 47,177,000 237,772 2.425/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.425 23,588,000 135,395 0.87/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.87 151,148,000 71,040 0.865/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.865 151,148,000 66,505 0.8975/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.8975 75,574,000 40,054 24 U.S. Government Income Trust FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International 1.91/3 month USD-LIBOR-BBA/ Apr-23 (Purchased) Apr-13/1.91 $55,763,200 $15,614 (1.37625)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.37625 91,605,000 (164,889) (1.42125)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.42125 91,605,000 (174,966) 2.44/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.44 23,588,000 130,206 2.386/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.386 23,588,000 118,176 2.41/3 month USD-LIBOR-BBA/ Apr-23 (Written) Apr-13/2.41 55,763,200 51,860 0.9/3 month USD-LIBOR-BBA/May-16 (Written) May-13/0.90 75,574,000 34,764 0.876/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.876 75,574,000 34,008 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/13 (proceeds receivable $1,148,954,180) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, April 1, 2043 $313,000,000 4/11/13 $333,687,360 Federal National Mortgage Association, 3s, April 1, 2043 110,000,000 4/11/13 113,428,909 Government National Mortgage Association, 3s, April 1, 2043 673,000,000 4/18/13 702,706,624 Government National Mortgage Association, 3s, April 1, 2043 2,000,000 4/18/13 2,090,156 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $39,034,200 E $446,551 6/19/23 3 month USD- 2.00% $104,612 LIBOR-BBA 43,739,000 E (433,958) 6/19/23 2.00% 3 month USD- (50,805) LIBOR-BBA Barclays Bank PLC 16,140,000 E 18,280 6/19/15 3 month USD- 0.40% 849 LIBOR-BBA 47,991,000 E 665,014 6/19/23 3 month USD- 2.00% 244,613 LIBOR-BBA 311,042,000 E (335,603) 6/19/15 0.40% 3 month USD- 323 LIBOR-BBA 57,425,000 E 214,940 6/19/18 3 month USD- 1.00% 73,100 LIBOR-BBA U.S. Government Income Trust 25 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $21,583,000 E $(338,850) 6/19/23 2.00% 3 month USD- $(149,783) LIBOR-BBA 2,625,000 E 37,115 6/19/43 3 month USD- 3.00% 18,845 LIBOR-BBA Citibank, N.A. 62,213,000 E (60,155) 6/19/15 0.40% 3 month USD- 7,035 LIBOR-BBA 85,948,000 E 810,267 6/19/23 3 month USD- 2.00% 57,362 LIBOR-BBA 9,396,000 E (73,295) 6/19/43 3.00% 3 month USD- (7,899) LIBOR-BBA 19,675,000 E (52,411) 6/19/18 1.00% 3 month USD- (3,814) LIBOR-BBA Credit Suisse International 32,334,000 — 1/9/16 3 month USD- 0.515% 26,460 LIBOR-BBA 16,265,000 — 1/11/16 3 month USD- 0.50% 5,584 LIBOR-BBA 19,656,000 — 1/11/18 0.88% 3 month USD- 437 LIBOR-BBA 5,140,000 — 1/11/23 3 month USD- 1.88% (31,200) LIBOR-BBA 26,794,000 — 1/7/16 3 month USD- 0.54% 43,362 LIBOR-BBA 10,221,000 — 1/9/23 3 month USD- 1.93% (11,944) LIBOR-BBA 39,312,000 — 1/9/18 0.9125% 3 month USD- (66,585) LIBOR-BBA 8,398,000 — 1/7/23 3 month USD- 1.94% (1,134) LIBOR-BBA 32,313,000 — 1/7/18 0.93% 3 month USD- (84,606) LIBOR-BBA 19,577,000 — 3/4/18 0.9275% 3 month USD- 5,828 LIBOR-BBA 199,206,000 E (2,421,168) 6/19/23 2.00% 3 month USD- (676,124) LIBOR-BBA 5,090,000 — 3/8/23 3 month USD- 2.01875% 11,215 LIBOR-BBA 5,090,000 — 3/11/23 3 month USD- 2.065% 31,678 LIBOR-BBA 19,577,000 — 3/11/18 0.9875% 3 month USD- (45,515) LIBOR-BBA 56,918,000 — 3/20/18 0.968125% 3 month USD- (53,073) LIBOR-BBA 16,210,000 — 3/4/16 3 month USD- 0.5025% (7,237) LIBOR-BBA 26 U.S. Government Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $5,129,000 $— 3/4/23 3 month USD- 1.975% $(8,679) LIBOR-BBA 9,196,000 E (10,002) 6/19/15 0.40% 3 month USD- (70) LIBOR-BBA 112,811,000 E (369,842) 6/19/18 1.00% 3 month USD- (91,199) LIBOR-BBA 24,276,000 — 3/6/16 3 month USD- 0.495% (17,253) LIBOR-BBA 7,635,000 — 3/6/23 3 month USD- 1.9575% (26,074) LIBOR-BBA 29,366,000 — 3/6/18 0.915% 3 month USD- 28,751 LIBOR-BBA 11,258,000 E 128,563 6/19/43 3 month USD- 3.00% 50,208 LIBOR-BBA 20,740,000 E 436,638 6/19/23 3 month USD- 2.00% 254,955 LIBOR-BBA 54,304,000 E 56,501 6/19/15 3 month USD- 0.40% (2,148) LIBOR-BBA 16,053,000 — 3/8/16 3 month USD- 0.5175% (735) LIBOR-BBA 19,577,000 — 3/8/18 0.955% 3 month USD- (17,888) LIBOR-BBA 16,054,000 — 3/11/16 3 month USD- 0.535% 6,800 LIBOR-BBA 14,977,000 — 3/20/23 3 month USD- 2.045% 54,239 LIBOR-BBA 47,133,000 — 3/20/16 3 month USD- 0.521465% (7,731) LIBOR-BBA Deutsche Bank AG 9,874,000 E 11,324 6/19/15 3 month USD- 0.40% 660 LIBOR-BBA 18,356,000 E (46,974) 6/19/18 1.00% 3 month USD- (1,634) LIBOR-BBA 37,061,000 E (299,041) 6/19/23 2.00% 3 month USD- 25,613 LIBOR-BBA 414,000 E 939 6/19/43 3 month USD- 3.00% (1,942) LIBOR-BBA Goldman Sachs International 82,337,000 E 777,814 6/19/23 3 month USD- 2.00% 56,542 LIBOR-BBA 10,148,000 E (13,143) 6/19/15 0.40% 3 month USD- (2,183) LIBOR-BBA 55,763,200 E (1,221,214) 6/19/23 2.00% 3 month USD- (732,728) LIBOR-BBA 23,976,000 E 154,437 6/19/43 3 month USD- 3.00% (12,436) LIBOR-BBA U.S. Government Income Trust 27 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. $32,011,000 E $(35,506) 6/19/15 0.40% 3 month USD- $(934) LIBOR-BBA 4,810,000 E 12,484 6/19/18 3 month USD- 1.00% 603 LIBOR-BBA 56,914,000 E 479,474 6/19/23 3 month USD- 2.00% (19,092) LIBOR-BBA 40,518,800 E (565,237) 6/19/23 2.00% 3 month USD- (210,293) LIBOR-BBA 2,323,000 E (9,236) 6/19/43 3.00% 3 month USD- 6,931 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $9,088,869 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(43,469) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,851,317 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,854) USD-LIBOR) 4.00% 30 year Fannie Mae pools Barclays Bank PLC 7,331,925 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (35,677) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,348,899 — 1/12/40 4.50% (1 month Synthetic MBX Index 13,735 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,139,008 — 1/12/42 4.00% (1 month Synthetic TRS Index (15,016) USD-LIBOR) 4.00% 30 year Fannie Mae pools 16,593,155 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (80,742) USD-LIBOR 6.50% 30 year Fannie Mae pools 11,669,076 — 1/12/40 5.00% (1 month Synthetic MBX Index 51,225 USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,928,317 — 1/12/41 5.00% (1 month Synthetic MBX Index 43,569 USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,469,301 — 1/12/41 4.00% (1 month Synthetic TRS Index (45,288) USD-LIBOR) 4.00% 30 year Fannie Mae pools 28 U.S. Government Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $5,576,158 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(26,669) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,193,197 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 33,476 USD-LIBOR 4.00% 30 year Fannie Mae pools 18,175,400 — 1/12/41 4.00% (1 month Synthetic TRS Index (86,927) USD-LIBOR) 4.00% 30 year Fannie Mae pools 43,360,791 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (210,993) USD-LIBOR 6.50% 30 year Fannie Mae pools 25,875,246 — 1/12/41 5.00% (1 month Synthetic MBX Index 113,550 USD-LIBOR) 5.00% 30 year Fannie Mae pools 259,293 — 1/12/40 5.00% (1 month Synthetic TRS Index (779) USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,118,179 — 1/12/40 4.00% (1 month Synthetic MBX Index 49,471 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,709,399 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,501 USD-LIBOR) 5.00% 30 year Fannie Mae pools 91,649,734 — 1/12/40 4.00% (1 month Synthetic MBX Index 741,073 USD-LIBOR) 4.00% 30 year Fannie Mae pools 19,942,420 — 1/12/41 4.50% (1 month Synthetic TRS Index (87,011) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,679,451 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,819 USD-LIBOR) 6.00% 30 year Fannie Mae pools 24,654,938 — 1/12/41 5.00% (1 month Synthetic MBX Index 108,195 USD-LIBOR) 5.00% 30 year Fannie Mae pools 37,124,636 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (180,648) USD-LIBOR 6.50% 30 year Fannie Mae pools 32,680,156 — 1/12/41 5.00% (1 month Synthetic MBX Index 143,412 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,142,272 — 1/12/40 4.00% (1 month Synthetic MBX Index 82,010 USD-LIBOR) 4.00% 30 year Fannie Mae pools 358,890 — 1/12/38 6.50% (1 month Synthetic TRS Index (794) USD-LIBOR) 6.50% 30 year Fannie Mae pools U.S. Government Income Trust 29 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,968,167 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(9,577) USD-LIBOR 6.50% 30 year Fannie Mae pools 203,346 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 271 USD-LIBOR 5.50% 30 year Fannie Mae pools 203,346 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 271 USD-LIBOR 5.50% 30 year Fannie Mae pools 1,244,520 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,461 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,043,097 — 1/12/41 3.50% (1 month Synthetic MBX Index 44,972 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,032,045 — 1/12/41 3.50% (1 month Synthetic MBX Index 9,203 USD-LIBOR) 3.50% 30 year Fannie Mae pools 488,392 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 650 USD-LIBOR 5.50% 30 year Fannie Mae pools 325,754 — 1/12/40 4.50% (1 month Synthetic TRS Index (1,471) USD-LIBOR) 4.50% 30 year Fannie Mae pools 81,700 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 109 USD-LIBOR 5.50% 30 year Fannie Mae pools 4,697,009 — 1/12/34 (5.50%) 1 month Synthetic TRS Index 3,327 USD-LIBOR 5.50% 30 year Fannie Mae pools 15,669,274 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (76,247) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,252,018 — 1/12/40 5.00% (1 month Synthetic MBX Index 5,496 USD-LIBOR) 5.00% 30 year Fannie Mae pools 76,260,438 — 1/12/41 5.00% (1 month Synthetic MBX Index 239,397 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 6,819,142 — 1/12/40 4.50% (1 month Synthetic MBX Index 39,873 USD-LIBOR) 4.50% 30 year Fannie Mae pools 21,691,939 — 1/12/41 5.00% (1 month Synthetic MBX Index 95,192 USD-LIBOR) 5.00% 30 year Fannie Mae pools 336,219 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,476 USD-LIBOR) 5.00% 30 year Fannie Mae pools 30 U.S. Government Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,090,070 $— 1/12/40 5.00% (1 month Synthetic MBX Index $4,785 USD-LIBOR) 5.00% 30 year Fannie Mae pools 790,378 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,470 USD-LIBOR) 5.00% 30 year Fannie Mae pools 16,128,640 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 35,689 USD-LIBOR 6.50% 30 year Fannie Mae pools 11,653,993 — 1/12/39 5.50% (1 month Synthetic TRS Index (15,504) USD-LIBOR) 5.50% 30 year Fannie Mae pools 1,217,673 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (3,134) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,211,691 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,896) USD-LIBOR 6.50% 30 year Fannie Mae pools 26,507,395 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (128,985) USD-LIBOR 6.50% 30 year Fannie Mae pools 42,276,608 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (108,803) USD-LIBOR 6.00% 30 year Fannie Mae pools 18,933,830 — 1/12/38 6.50% (1 month Synthetic MBX Index 92,132 USD-LIBOR) 6.50% 30 year Fannie Mae pools 30,197,892 — 1/12/39 6.00% (1 month Synthetic MBX Index 77,717 USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,516,378 — 1/12/43 3.50% (1 month Synthetic MBX Index 43,579 USD-LIBOR) 3.50% 30 year Fannie Mae pools Citibank, N.A. 197,924 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 263 USD-LIBOR 5.50% 30 year Fannie Mae pools Credit Suisse International 1,210,623 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,313 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,658,347 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,714) USD-LIBOR) 4.00% 30 year Fannie Mae pools 17,163,253 — 1/12/41 4.00% (1 month Synthetic TRS Index (82,086) USD-LIBOR) 4.00% 30 year Fannie Mae pools U.S. Government Income Trust 31 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $7,557,959 $— 1/12/36 5.00% (1 month Synthetic TRS Index $(32,132) USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,697,009 — 1/12/34 5.50% (1 month Synthetic TRS Index (3,327) USD-LIBOR) 5.50% 30 year Fannie Mae pools 203,346 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 271 USD-LIBOR 5.50% 30 year Fannie Mae pools 3,522,227 — 1/12/42 4.00% (1 month Synthetic TRS Index (16,849) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,522,227 — 1/12/42 4.00% (1 month Synthetic MBX Index 25,724 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,850,733 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,851) USD-LIBOR) 4.00% 30 year Fannie Mae pools 583,857 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,833 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Deutsche Bank AG 183,657 — 1/12/40 4.00% (1 month Synthetic TRS Index (993) USD-LIBOR) 4.00% 30 year Fannie Mae pools 325,754 — 1/12/40 (4.50%)1 month Synthetic TRS Index 1,471 USD-LIBOR 4.50% 30 year Fannie Mae pools 180,784 — 1/12/40 5.00% (1 month Synthetic TRS Index (543) USD-LIBOR) 5.00% 30 year Fannie Mae pools 656,513 — 1/12/41 4.50% (1 month Synthetic MBX Index 4,145 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 7,557,959 — 1/12/36 (5.00%) 1 month Synthetic TRS Index 32,132 USD-LIBOR 5.00% 30 year Fannie Mae pools Goldman Sachs International 7,141,129 — 1/12/41 4.00% (1 month Synthetic TRS Index (34,154) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,217,098 — 1/12/41 4.00% (1 month Synthetic TRS Index (34,517) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,798,381 — 1/12/38 6.50% (1 month Synthetic TRS Index (6,192) USD-LIBOR) 6.50% 30 year Fannie Mae pools 32 U.S. Government Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $9,807,620 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(21,702) USD-LIBOR) 6.50% 30 year Fannie Mae pools 7,565,926 — 1/12/38 6.50% (1 month Synthetic TRS Index (16,742) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,497,570 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,235 USD-LIBOR) 6.00% 30 year Fannie Mae pools 25,002,131 — 1/12/39 6.00% (1 month Synthetic TRS Index 12,363 USD-LIBOR) 6.00% 30 year Fannie Mae pools 9,198,148 — 1/12/41 4.00% (1 month Synthetic TRS Index (43,992) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,921,902 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,974) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,682,431 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 14,499 USD-LIBOR 4.00% 30 year Fannie Mae pools 8,491,301 — 1/12/38 6.50% (1 month Synthetic TRS Index (18,789) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,682,891 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,831) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,858,080 — 1/12/41 4.00% (1 month Synthetic TRS Index (18,452) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,882,967 — 1/12/41 4.50% (1 month Synthetic TRS Index (16,942) USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,789,757 — 1/12/42 4.00% (1 month Synthetic TRS Index (37,264) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,789,757 — 1/12/42 4.00% (1 month Synthetic TRS Index (37,264) USD-LIBOR) 4.00% 30 year Fannie Mae pools 157,198 — 1/12/41 4.00% (1 month Synthetic TRS Index (752) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,490,338 — 1/12/41 4.00% (1 month Synthetic TRS Index (45,389) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,487,666 — 1/12/41 4.00% (1 month Synthetic TRS Index (35,811) USD-LIBOR) 4.00% 30 year Fannie Mae pools U.S. Government Income Trust 33 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $18,064,600 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(78,818) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,475,710 — 1/12/41 4.50% (1 month Synthetic TRS Index (10,802) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,873,183 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 31,746 USD-LIBOR 4.00% 30 year Fannie Mae pools 6,216,055 — 1/12/41 4.00% (1 month Synthetic TRS Index (29,729) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,653,087 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,689) USD-LIBOR) 4.00% 30 year Fannie Mae pools 12,922,874 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (62,883) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,854,735 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (23,623) USD-LIBOR 6.50% 30 year Fannie Mae pools 9,723,506 — 1/12/41 4.00% (1 month Synthetic TRS Index (46,504) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,721,520 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 12,933 USD-LIBOR 5.50% 30 year Fannie Mae pools 147,727 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 197 USD-LIBOR 5.50% 30 year Fannie Mae pools 19,228,273 — 1/12/41 4.50% (1 month Synthetic TRS Index (83,895) USD-LIBOR) 4.50% 30 year Fannie Mae pools 8,359,397 — 1/12/41 4.50% (1 month Synthetic TRS Index (36,473) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,786,326 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,326) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,753,256 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,361 USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,550,581 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,250 USD-LIBOR) 6.00% 30 year Fannie Mae pools 538,585 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,192) USD-LIBOR) 6.50% 30 year Fannie Mae pools 34 U.S. Government Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $4,304,259 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(18,780) USD-LIBOR) 4.50% 30 year Fannie Mae pools 24,085,550 — 1/12/40 4.00% (1 month Synthetic TRS Index (130,188) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,783,506 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,365 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,857,329 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,413 USD-LIBOR) 6.00% 30 year Fannie Mae pools 9,566,829 — 1/12/39 6.00% (1 month Synthetic TRS Index 4,730 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,953,386 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,322) USD-LIBOR) 6.50% 30 year Fannie Mae pools 7,307,345 — 1/12/38 6.50% (1 month Synthetic TRS Index (16,169) USD-LIBOR) 6.50% 30 year Fannie Mae pools 11,619,236 — 1/12/41 4.00% (1 month Synthetic TRS Index (55,571) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,249,171 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 33,778 USD-LIBOR 4.00% 30 year Fannie Mae pools 7,594,024 — 1/12/41 4.00% (1 month Synthetic TRS Index (36,320) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,582,711 — 1/12/41 4.00% (1 month Synthetic TRS Index (21,918) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,875,047 — 1/12/38 6.50% (1 month Synthetic TRS Index (21,851) USD-LIBOR) 6.50% 30 year Fannie Mae pools 17,703,871 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (86,147) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,260,351 — 1/12/38 6.50% (1 month Synthetic TRS Index (2,789) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,338,351 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,174) USD-LIBOR) 6.50% 30 year Fannie Mae pools 656,332 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,194) USD-LIBOR 6.50% 30 year Fannie Mae pools U.S. Government Income Trust 35 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,750,275 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(8,517) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,557,627 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,579) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,269,429 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,022) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,539,024 — 1/12/38 6.50% (1 month Synthetic TRS Index (10,044) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,074,566 — 1/12/38 6.50% (1 month Synthetic TRS Index (6,803) USD-LIBOR) 6.50% 30 year Fannie Mae pools 742,815 — 1/12/41 (4.00%) 1 month Synthetic MBX Index (4,959) USD-LIBOR 4.00% 30 year Ginnie Mae II pools 1,365,697 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,532) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,618,024 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,521) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,499,500 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,318) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,503,026 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,188) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,992,131 — 1/12/38 6.50% (1 month Synthetic TRS Index (22,110) USD-LIBOR) 6.50% 30 year Fannie Mae pools 8,640,649 — 1/12/41 4.00% (1 month Synthetic TRS Index (41,325) USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,954,205 — 1/12/42 4.00% (1 month Synthetic TRS Index (42,834) USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,869,142 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 42,418 USD-LIBOR 4.00% 30 year Fannie Mae pools 5,737,003 — 1/12/42 4.00% (1 month Synthetic TRS Index (27,444) USD-LIBOR) 4.00% 30 year Fannie Mae pools 27,710,736 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 132,531 USD-LIBOR 4.00% 30 year Fannie Mae pools 36 U.S. Government Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $17,281,298 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $82,650 USD-LIBOR 4.00% 30 year Fannie Mae pools 11,048,296 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 52,840 USD-LIBOR 4.00% 30 year Fannie Mae pools 48,163,410 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 210,142 USD-LIBOR 4.50% 30 year Fannie Mae pools 5,618,818 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 26,873 USD-LIBOR 4.00% 30 year Fannie Mae pools 5,618,818 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 26,873 USD-LIBOR 4.00% 30 year Fannie Mae pools 8,366,040 (10,458) 1/12/41 (4.50%) 1 month Synthetic TRS Index 27,082 USD-LIBOR 4.50% 30 year Fannie Mae pools 12,760,531 (17,944) 1/12/41 (4.00%) 1 month Synthetic TRS Index 47,302 USD-LIBOR 4.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 12,979,209 — 1/12/41 4.50% (1 month Synthetic TRS Index (56,629) USD-LIBOR) 4.50% 30 year Fannie Mae pools Total U.S. Government Income Trust 37 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $317,977,332 $— U.S. Government and agency mortgage obligations — 2,324,071,953 — U.S. Treasury obligations — 1,007,153 — Short-term investments 141,610,885 765,041,229 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(224,973) $— $— Forward premium swap option contracts — (241,202) — TBA sale commitments — (1,151,913,049) — Interest rate swap contracts — 809,161 — Total return swap contracts — 169,313 — Totals by level $— The accompanying notes are an integral part of these financial statements. 38 U.S. Government Income Trust Statement of assets and liabilities 3/31/13 (Unaudited) ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $3,386,298,653) $3,409,707,667 Affiliated issuers (identified cost $140,000,885) (Notes 1 and 6) 140,000,885 Cash 108,886 Interest and other receivables 5,752,033 Receivable for shares of the fund sold 1,525,917 Receivable for sales of delayed delivery securities (Note 1) 1,293,302,896 Receivable for variation margin (Note 1) 73,377 Unrealized appreciation on forward premium swap option contracts (Note 1) 1,573,147 Unrealized appreciation on OTC swap contracts (Note 1) 4,047,444 Premium paid on OTC swap contracts (Note 1) 6,314,037 Total assets LIABILITIES Payable for investments purchased 2,317,374 Payable for purchases of delayed delivery securities (Note 1) 2,226,224,780 Payable for shares of the fund repurchased 3,255,787 Payable for compensation of Manager (Note 2) 501,810 Payable for custodian fees (Note 2) 33,089 Payable for investor servicing fees (Note 2) 384,190 Payable for Trustee compensation and expenses (Note 2) 461,980 Payable for administrative services (Note 2) 5,540 Payable for distribution fees (Note 2) 930,042 Unrealized depreciation on OTC swap contracts (Note 1) 5,132,666 Premium received on OTC swap contracts (Note 1) 4,250,341 Unrealized depreciation on forward premium swap option contracts (Note 1) 1,814,349 TBA sale commitments, at value (proceeds receivable $1,148,954,180) (Note 1) 1,151,913,049 Collateral on certain derivative contracts, at value (Note 1) 2,617,153 Other accrued expenses 216,884 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,508,267,598 Undistributed net investment income (Note 1) 4,374,877 Accumulated net realized loss on investments (Note 1) (69,193,968) Net unrealized appreciation of investments 18,898,748 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) U.S. Government Income Trust 39 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,144,239,687 divided by 84,354,073 shares) $13.56 Offering price per class A share (100/96.00 of $13.56)* $14.13 Net asset value and offering price per class B share ($37,788,265 divided by 2,800,412 shares)** $13.49 Net asset value and offering price per class C share ($142,802,683 divided by 10,623,478 shares)** $13.44 Net asset value and redemption price per class M share ($20,989,624 divided by 1,542,384 shares) $13.61 Offering price per class M share (100/96.75 of $13.61)† $14.07 Net asset value, offering price and redemption price per class R share ($35,782,384 divided by 2,665,399 shares) $13.42 Net asset value, offering price and redemption price per class Y share ($80,744,612 divided by 6,002,471 shares) $13.45 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 40 U.S. Government Income Trust Statement of operations Six months ended 3/31/13 (Unaudited) INVESTMENT INCOME Interest (including interest income of $119,988 from investments in affiliated issuers) (Note 6) $14,675,588 Total investment income EXPENSES Compensation of Manager (Note 2) 3,113,111 Investor servicing fees (Note 2) 1,195,434 Custodian fees (Note 2) 51,895 Trustee compensation and expenses (Note 2) 82,360 Distribution fees (Note 2) 2,641,592 Administrative services (Note 2) 26,269 Other 278,030 Total expenses Expense reduction (Note 2) (1,942) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,107,832 Net realized gain on swap contracts (Note 1) 3,244,091 Net realized loss on futures contracts (Note 1) (233,240) Net realized gain on written options (Notes 1 and 3) 4,388,511 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (14,649,803) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. U.S. Government Income Trust 41 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/13* Year ended 9/30/12 Operations: Net investment income $7,288,839 $21,376,450 Net realized gain (loss) on investments 11,507,194 (71,638,824) Net unrealized appreciation (depreciation) of investments (14,649,803) 105,851,674 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (16,015,693) (49,858,671) Class B (414,584) (1,274,740) Class C (1,591,641) (5,204,885) Class M (262,584) (883,885) Class R (436,358) (1,141,644) Class Y (1,339,907) (3,832,271) Net realized short-term gain on investments Class A — (19,995,473) Class B — (581,818) Class C — (2,338,756) Class M — (397,410) Class R — (395,868) Class Y — (1,100,840) From net realized long-term gain on investments Class A — (25,625,596) Class B — (747,094) Class C — (3,047,221) Class M — (513,934) Class R — (510,095) Class Y — (1,457,751) Increase (decrease) from capital share transactions (Note 4) (144,912,902) 100,507,784 Total increase (decrease) in net assets NET ASSETS Beginning of period 1,623,174,694 1,585,985,562 End of period (including undistributed net investment income of $4,374,877 and $17,146,805, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 42 U.S. Government Income Trust This page left blank intentionally. U.S. Government Income Trust 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) e Class A March 31, 2013 ** .07 (.02) (.18) — — — .38 * .43 * .52 * 598 * September 30, 2012 .20 .28 (.54) (.50) — — .86 1.43 512 September 30, 2011 .46 .31 (.52) (1.00) — — b,l .84 3.16 496 September 30, 2010 .76 .54 (.75) (.05) — b — b,f .86 g,h 5.03 g 515 September 30, 2009 .62 1.82 (.62) — — b — b,j 1.23 g,i 4.73 g 604 September 30, 2008 .73 (.63) k (.59) — — b — .60 k .96 g 5.47 g 271 Class B March 31, 2013 ** .02 (.02) — b (.13) — — — .01 * .80 * .16 * 598 * September 30, 2012 .09 .29 (.44) (.50) — — 1.59 .65 512 September 30, 2011 .34 .33 (.42) (1.00) — — b,l 1.56 2.40 496 September 30, 2010 .66 .52 (.64) (.05) — b — b,f 1.57 g,h 4.44 g 515 September 30, 2009 .51 1.84 (.53) — — b — b,j 1.94 g,i 3.97 g 604 September 30, 2008 .63 (.62) k (.49) — — b — (.06) k 1.67 g 4.78 g 271 Class C March 31, 2013 ** .02 (.02) — b (.13) — — — .01 * .81 * .15 * 598 * September 30, 2012 .09 .29 (.44) (.50) — — 1.61 .63 512 September 30, 2011 .34 .30 (.41) (1.00) — — b,l 1.59 2.40 496 September 30, 2010 .62 .53 (.64) (.05) — b — b,f 1.61 g,h 4.10 g 515 September 30, 2009 .53 1.77 (.52) — — b — b,j 1.98 g,i 4.05 g 604 September 30, 2008 .63 (.63) k — b (.49) — — b — (.13) k 1.71 g 4.73 g 271 Class M March 31, 2013 ** .05 (.02) (.16) — — — .24 * .55 * .40 * 598 * September 30, 2012 .17 .28 (.50) (.50) — — 1.10 1.21 512 September 30, 2011 .42 .33 (.49) (1.00) — — b,l 1.08 2.92 496 September 30, 2010 .73 .57 (.71) (.05) — b — b,f 1.10 g,h 4.83 g 515 September 30, 2009 .58 1.82 (.59) — — b — b,j 1.47 g,i 4.48 g 604 September 30, 2008 .70 (.63) k (.55) — — b — .42 k 1.20 g 5.23 g 271 Class R March 31, 2013 ** .05 (.02) (.16) — — — .25 * .56 * .39 * 598 * September 30, 2012 .14 .30 (.50) (.50) — — 1.11 1.06 512 September 30, 2011 .42 .30 (.49) (1.00) — — b,l 1.09 2.95 496 September 30, 2010 .69 .55 (.71) (.05) — b — b,f 1.11 g,h 4.57 g 515 September 30, 2009 .59 1.76 (.59) — — b — b,j 1.48 g,i 4.54 g 604 September 30, 2008 .70 (.67) k (.55) — — b — .12 k 1.21 g 5.22 g 271 Class Y March 31, 2013 ** .09 (.02) (.20) — — — .51 * .31 * .64 * 598 * September 30, 2012 .21 .30 (.57) (.50) — — .61 1.56 512 September 30, 2011 .50 .30 (.56) (1.00) — — b,l .59 3.47 496 September 30, 2010 .77 .55 (.79) (.05) — b — b,f .61 g,h 5.10 g 515 September 30, 2009 .65 1.78 (.65) — — b — b,j .98 g,i 4.99 g 604 September 30, 2008 .77 (.64) k (.62) — — b — .87 k .71 g 5.76 g 271 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 44 U.S. Government Income Trust U.S. Government Income Trust 45 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 September 30, 2008 0.01 h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.06% of average net assets as of September 30, 2010. i Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.25% of average net assets as of September 30, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. k Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the fund’s portfolio, which amounted to $0.02 per share. l Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 46 U.S. Government Income Trust Notes to financial statements 3/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through March 31, 2013. Putnam U.S. Government Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States ( e.g. , U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity ( e.g. , Fannie Mae and Freddie Mac mortgage-backed bonds), and that have short- to long-term maturities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management typically uses to a significant extent derivatives, such as futures, options, and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR, and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. U.S. Government Income Trust 47 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. 48 U.S. Government Income Trust Futures contracts The fund uses futures contracts to hedge interest rate risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk, is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master U.S. Government Income Trust 49 netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,814,754 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,695,224 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $2,553,955. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other 50 U.S. Government Income Trust Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $78,924,249 recognized during the period from November 1, 2011 to September 30, 2012 to its fiscal year ending September 30, 2013. The aggregate identified cost on a tax basis is $3,528,090,798, resulting in gross unrealized appreciation and depreciation of $32,792,010 and $11,174,256, respectively, or net unrealized appreciation of $21,617,754. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. U.S. Government Income Trust 51 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $925,099 ClassR 27,859 ClassB 32,700 ClassY 68,878 ClassC 124,031 Total ClassM 16,867 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,942 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,220, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, and 0.50% of the average net assets attributable to classA, classC and classR shares, respectively. For classB shares, the annual payment rate will equal the weighted average of (i) 0.85% on the assets of Putnam Limited Duration Government Income Fund attributable to classB shares existing on November 9, 2007; and (ii) 1.00% on all other net assets of Putnam U.S. Government Income Trust attributable to classB shares. For classM shares, the annual payment rate will equal the weighted average of (i) 0.40% on the net assets of Putnam Limited Duration Government Income Fund attributable to classM shares existing on November 9, 2007; and (ii) 0.50% on all other net assets of Putnam U.S. 52 U.S. Government Income Trust Government Income Trust attributable to classM shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,491,102 ClassM 53,489 ClassB 207,471 ClassR 89,793 ClassC 799,737 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $53,995 and $209 from the sale of classA and classM shares, respectively, and received $12,899 and $3,860 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $104 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $4,073,499,160 and $4,275,825,440, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period $839,210,574 $65,576,527 Options opened 2,069,757,300 575,229 Options exercised (105,755,000) — Options expired — — Options closed (1,701,828,874) (66,151,756) Written options outstanding at the end of the reporting period $1,101,384,000 $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 5,102,298 $69,087,906 20,355,086 $280,361,194 Shares issued in connection with reinvestment of distributions 1,013,676 13,704,040 5,943,322 81,681,328 6,115,974 82,791,946 26,298,408 362,042,522 Shares repurchased (13,080,346) (176,988,638) (25,527,187) (350,765,253) Net increase (decrease) Six months ended 3/31/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 279,945 $3,771,080 1,249,825 $17,103,641 Shares issued in connection with reinvestment of distributions 28,423 382,426 169,770 2,321,466 308,368 4,153,506 1,419,595 19,425,107 Shares repurchased (763,673) (10,269,746) (788,118) (10,807,778) Net increase (decrease) U.S. Government Income Trust 53 Six months ended 3/31/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 852,716 $11,466,806 5,145,834 $70,381,576 Shares issued in connection with reinvestment of distributions 101,200 1,356,508 630,669 8,590,960 953,916 12,823,314 5,776,503 78,972,536 Shares repurchased (2,874,205) (38,504,279) (3,355,941) (45,737,830) Net increase (decrease) Six months ended 3/31/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 22,710 $309,586 148,439 $2,063,393 Shares issued in connection with reinvestment of distributions 8,074 109,528 51,876 715,083 30,784 419,114 200,315 2,778,476 Shares repurchased (130,396) (1,767,166) (371,855) (5,125,312) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 678,157 $9,083,439 1,611,037 $21,942,165 Shares issued in connection with reinvestment of distributions 24,054 321,824 109,361 1,486,805 702,211 9,405,263 1,720,398 23,428,970 Shares repurchased (759,367) (10,171,557) (731,578) (9,991,773) Net increase (decrease) Six months ended 3/31/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 2,033,506 $27,311,172 6,310,088 $86,241,644 Shares issued in connection with reinvestment of distributions 70,602 946,511 312,609 4,256,526 2,104,108 28,257,683 6,622,697 90,498,170 Shares repurchased (3,358,730) (45,062,342) (3,977,710) (54,210,051) Net increase (decrease) Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased swap option contracts (contract amount) $1,505,500,000 Written swap option contracts (contract amount) $591,900,000 Futures contracts (number of contracts) 1,000 OTC interest rate swap contracts (notional) $1,847,400,000 Centrally cleared interest rate swap contracts (notional) $3,900,000 OTC total return swap contracts (notional) $1,155,100,000 54 U.S. Government Income Trust The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Payables, Net assets — Unrealized Interest rate contracts Receivables $9,144,813 depreciation $8,632,514* Total * Includes cumulative depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(5,029,617) $(233,240) $3,244,092 $(2,018,765) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(228,256) $(224,973) $6,105,036 $5,651,807 Total Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $181,365,197 $121,757,195 $163,121,507 $119,988 $140,000,885 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. U.S. Government Income Trust 55 Note 8: New accounting pronouncement In January 2013, ASU 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities” replaced ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The updates create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2013-01 and its impact, if any, on the fund’s financial statements. 56 U.S. Government Income Trust Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. U.S. Government Income Trust 57 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 58 U.S. Government Income Trust Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. U.S. Government Income Trust 59 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Principal Executive Officer, and Judith Cohen Compliance Liaison Vice President, Clerk, and Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam U.S. Government Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 60 U.S. Government Income Trust Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam U.S. Government Income Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 24, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 24, 2013
